DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/09/2021 has been entered. Claims 16-19 and 25-30 are cancelled. Claim 31 is newly added. Claims 1-15, 20-24, and 31 are pending. Claims 10-15 and 20-23 are withdrawn. Claims 1-9, 24, and 31 are currently examined.   

Priority
This application is a CON of 16/803,411 filed on 02/27/2020, now PAT 10953027, which is a CON of PCT/US2019/035680 filed on 06/05/2019, which claims benefit of US Provisional Application No. 62/828,958 filed on 04/03/2019, 62/776,455 filed on 12/06/2018, 62/776,448 filed on 12/06/2018, 62/680,976 filed on 06/05/2018, and 62/680,977 filed on 06/05/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/828,958, 62/776,455, 62/776,448, 62/680,976, or 62/680,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-9, 24, and 31 recite “a nonalcoholic fatty liver disease” which is not disclosed or supported by the prior-filed Application No. 62/680,976; recite “acylated ellagic acid, acylated ellagic acid analogue” which is not disclosed or supported by the prior-filed Application No. 62/828,958, 62/776,455, 62/776,448, 62/680,976, or 62/680,977; and recite “acylated shikimic acid… acylated hydroxybenzoic acid”, which is not disclosed or supported by the prior-filed Application No. 62/776,448, 62/680,976, or 62/680,977. Thus, the priority date of claims 1-9, 24, and 31 is 06/05/2019.

Election/Restrictions
Applicant's election without traverse of species (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
as a specific active agent) in the reply filed on 08/17/2022 is acknowledged.  Claims 10-15 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/17/2022. Thus, claims 1-9, 24, and 31 are currently under examination.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 08/17/2022 and 09/16/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 24, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating or inhibiting a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof, does not reasonably provide enablement for treating a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof. The term “treating” is defined “as used herein, refer to the medical management of a subject with the intent to improve, ameliorate, stabilize, prevent or cure a disease, disorder, or condition” in the specification (p. 31/221, lines 23 to 24). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 2, 4-9, 24, and 31 depend from claim 1.
Applicants claim a method of treating (encompassing preventing or curing) a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof recited in claims 1 and 3. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16, also listed in IDS filed on 08/17/2022), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing or curing) a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of modulating a metabolic marker or a nonalcoholic fatty liver disease marker in a subject in need thereof or of treating a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof, the method comprising administering to the subject an effective amount of an active agent selected from the group consisting of an acylated catechin polyphenol… acylated sugar… and acylated hydroxybenzoic acid (claim 1), wherein the method is for treating a metabolic disorder (claim 3).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention or curing of a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent or cure a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof. Van Hul et al. (Am J Physiol Endocrinol Metab 314: E334–E352, 2018, First published: September 5, 2017) disclosed metabolic outcomes of two polyphenol-containing extracts from cinnamon bark (CBE) and grape pomace (GPE) on C57BL/6J mice fed a high-fat diet (HFD) for 8 wk. Both CBE and GPE were able to decrease fat mass gain and adipose tissue inflammation in mice fed a HFD without reducing food intake. This was associated with reduced liver steatosis and lower plasma nonesterified fatty acid levels. Table 2, Concentrations of the main components of grape pomace extract and cinnamon extract: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page E334, Abstract; page E338, Table 2). One of skilled artisan would understand that contemporary treatment or management of a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof is to minimize symptoms or progression of a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof, not to prevent, or to reduce for long-term the occurrence of or to eliminate a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for curing or preventing a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present (i) Example 3. In Vivo Evaluation of an Acylated Catechin Polyphenol for Metabolic Disorders: FIG. 1 shows that animals in the HFD + compound 4 cohort underwent weight loss despite being fed a high-fat diet. FIG. 2 shows that glucose tolerance of animals in the HFD + Compound 4 cohort exceeded that of animals in the HFD + rosiglitazone. FIG. 3 shows that animals receiving a high fat diet and an exemplary acylated active agent, compound 4 (EGCG-8A), exhibited a lower steatosis score than the animals fed high fat diet only. (ii)  Example 4. In Vivo Evaluation of an Active Agent Combination: consumption. FIG. 10 shows that animals receiving exemplary active agent combinations, resveratrol and ß-hydroxybutyrate or 1,3-butanediol, exhibited a lower average steatosis score than the control group or the animals receiving obeticholic acid, a compound currently under investigation as a potential treatment for NASH. (iii) Example 5: In vivo FA TZO DM2/0besity study: Body weight was significantly reduced after administration of Compound 4 or Compound 14. (iv) Example 11: In Vivo Evaluation of an Acylated Catechin Polyphenol for Glucose Disposal and Lipidemia: Body weight increased compared to baseline over the course of the study in control animals and in animals administered Compound 4 (0.6-6%), Resveratrol/butanediol and rosiglitazone; in contrast, a decrease in body weight compared to baseline was noted in animals administered Compound 43 and Compound 14. The decrease of blood glucose to baseline values is significantly larger in animals administered with Compound 14 and rosiglitazone, but not in animals administered with Compound 4 at 6, 2 and 0.6%, Compound 43, and resveratrol/butanediol. Fasting blood glucose levels (time 0 from OGTT) following 28 days of compound administration in animals administered with Compound 14 was significantly lower compared to control but not in animals administered with Compound 5 at 6, 2 and 0.6%, Compound 53, resveratrol/butanediol and rosiglitazone. (v) Example 15. Activity of Acylated Active Agents in a DIO Animal Model of NAFLD/NASH:  Body weight was significantly reduced by all active treatments. Serum biomarkers of liver injury (liver transaminases, ALT and/or AST), were also significantly reduced by all active treatments. (vi) Example 16. Activity of Acylated Active Agents in a DIO Animal Model of NAFLD/NASH in young mice: Significant body weight reduction was observed for Compounds 53 and 184, but not for Compounds 4, 14, 15, and 78 (pages 198/221 to 200/221; pages 209/221 to 211/221; page 215/221 to 220/221). 
 Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising administering to the subject an effective amount of an active acylated agent. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to cure or to prevent a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in curing or prevention of a metabolic disorder or nonalcoholic fatty liver disease in a subject in need thereof, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (WO 2013/022846, published on February 14, 2013, hereinafter referred to as Becker ‘846).
With regard to structural limitations “a method comprising administering (orally) to a subject suffering from a metabolic disorder (or obesity) an effective amount of an active agent selected from acylated catechin polyphenol (defined as “The term "acylated catechin polyphenol," as used herein, represents a substituted compound having the core of formula (A): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 provided that the substituted compound includes at least one group containing a fatty acid, group containing a ketone body or pre-ketone body, or group containing an amino acid metabolite” in the specification, p. 14/221, lines 3-36) (claims 1, 3, 4, 6, 8, and 24):
Becker ‘846 disclosed flavonoid or catechin compounds having structural Formula I: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and exemplified CT-1015: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. A method of stimulating mitochondrial function in cells or animals, comprising administering by a parenteral or enteral route one or more above compounds or pharmaceutically acceptable salts in an amount effective (or at least 0.1 μM) to stimulate mitochondrial function in said cells or animals suffering from one or more conditions selected from the group consisting of an inborn error of mitochondrial biogenesis or bioenergetics, diabetes, metabolic syndrome, chronic kidney disease (particularly that associated with glomerular epithelial injury or tubulointerstitial fibrosis, including diabetic nephropathy, focal segmental glomeruloscerosis, and chronic renal insufficiency), obesity, hyperlipidemia, insulin resistance, a muscular condition involving decreased mitochondrial function, metabolic impairment or neurodegeneration (page 5/108, [012]; page 107/108, Figure 1; pages 14/108 to 15/108, [052-059]). Prodrugs are often useful because, in some situations, they may be easier to administer than the compound, or parent drug, for instance, be bioavailable by oral administration. An example of a prodrug would be a compound which is administered as an ester (the "prodrug"), but then is metabolically hydrolyzed to the carboxylic acid, the active entity. Additional examples include peptidyl derivatives of a compound (page 41/108, [0203]).
Thus, these teachings of Becker ‘846 anticipate Applicant’s claims 1-9 and 24. The method of Becker ‘846 meets all structural limitation of claimed method and would achieve the same intended results, including “modulating a metabolic marker”, “the metabolic marker is for an obesity disorder”, “the total fat percentage, cellular adiposity… is reduced following the step of administering”, “the level of insulin, GLP-1, or PYY… is increased following the administration of the active agent to the subject”, and “following oral administration to the subject, the active agent is cleavable in the gastrointestinal tract of the subject”, required by claims 1, 2, 5, 7, and 9.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2013/022846, published on February 14, 2013, hereinafter referred to as Becker ‘846) in view of Porras et al. (Free Radical Biology and Medicine 102:188–202, 2017, hereinafter referred to as Porras ‘2017). Claims 1-9 and 24 are rejected here because they have been rejected by the primary reference under 102 above.
Becker ‘846 disclosed flavonoid or catechin compounds having structural Formula I: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and exemplified CT-1015: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. A method of stimulating mitochondrial function in cells or animals, comprising administering by a parenteral or enteral route one or more above compounds or pharmaceutically acceptable salts in an amount effective (or at least 0.1 μM) to stimulate mitochondrial function in said cells or animals suffering from one or more conditions selected from the group consisting of an inborn error of mitochondrial biogenesis or bioenergetics, diabetes, metabolic syndrome, chronic kidney disease (particularly that associated with glomerular epithelial injury or tubulointerstitial fibrosis, including diabetic nephropathy, focal segmental glomeruloscerosis, and chronic renal insufficiency), obesity, hyperlipidemia, insulin resistance, a muscular condition involving decreased mitochondrial function, metabolic impairment or neurodegeneration (page 5/108, [012]; page 107/108, Figure 1; pages 14/108 to 15/108, [052-059]). Prodrugs are often useful because, in some situations, they may be easier to administer than the compound, or parent drug, for instance, be bioavailable by oral administration. An example of a prodrug would be a compound which is administered as an ester (the "prodrug"), but then is metabolically hydrolyzed to the carboxylic acid, the active entity. Additional examples include peptidyl derivatives of a compound (page 41/108, [0203]).
Becker ‘846 did not explicitly disclose the limitation “the active agent is a compound of the following structure:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, required by claim 31.
Porras ‘2017 disclosed experimental treatment with flavonoid quercetin (= 
    PNG
    media_image6.png
    154
    225
    media_image6.png
    Greyscale
) on gut microbial balance and related gut-liver axis activation in a nutritional animal model of nonalcoholic fatty liver disease (NAFLD) associated to obesity. C57BL/6J mice were challenged with high fat diet (HFD) supplemented or not with quercetin for 16 weeks. HFD induced obesity, metabolic syndrome and the development of hepatic steatosis as main hepatic histological finding. Quercetin supplementation decreased insulin resistance and NAFLD activity score, by reducing the intrahepatic lipid accumulation through its ability to modulate lipid metabolism gene expression (page 188, Abstract). Quercetin has low bioavailability and, as several flavonoids, it is target of the gut microbial ecosystem (page 198, left col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the catechin core as taught by Becker ‘846 with quercetin core in view of Porras ‘2017 to produce carboxylic prodrug for treating metabolic syndrome and/or nonalcoholic fatty acid disease. One would have been motivated to do so because (a) Becker ‘846 teaches flavonoid or catechin compounds having structural Formula I: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and exemplified CT-1015: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. A prodrug would be a compound which is administered as an ester (the "prodrug"), but then is metabolically hydrolyzed to the carboxylic acid, the active entity, and (b) Porras ‘2017 teaches that quercetin (= 
    PNG
    media_image6.png
    154
    225
    media_image6.png
    Greyscale
) supplementation decreased insulin resistance and NAFLD activity score. Quercetin has low bioavailability and, as several flavonoids, it is target of the gut microbial ecosystem, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the catechin core as taught by Becker ‘846 with quercetin core in view of Porras ‘2017 to produce carboxylic prodrug for treating metabolic syndrome and/or nonalcoholic fatty acid disease, one would achieve Applicant’s claims 1-9, 24, and 31. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623